DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s claims 1 – 20 are allowable, because prior does not teach:
(Claim 1) the first doped region being formed between the source region and the drain region, and separated from each of the source region and the drain region.
(Claim 8) wherein one of the first doped regions is separated from each of the source region and the drain region, and another of the first doped regions separated from the one of the first doped regions has a dopant concentration higher than that of the device channel.
(Claim 17) patterning the masking layer to form a first opening exposing a first junction between the device channel and the first isolation structure,
wherein the first opening is disposed along the first junction in a direction from the source region to the drain region, and unexposes each of the source region and the drain region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Remarks
The examiner has reviewed prior art. Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887.  The examiner can normally be reached on 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
March 23, 2021